NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                               NOV 16 2009

                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 07-16706

              Plaintiff - Appellee,              D.C. Nos. CV-07-00250-DCB
                                                           CR-74-00233-DCB
  v.

JORGE ALBERT ESTRELLA-MOLINA,                    MEMORANDUM *

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                     Argued and Submitted November 3, 2009
                            San Francisco, California

Before: HUG, RYMER and McKEOWN, Circuit Judges.

       Jorge Albert Estrella-Molina appeals the district court’s denial of his Motion

to Clarify Sentence, or in the Alternative, Petition for Writ of Error Coram Nobis

to Vacate Judgment as well as the district court’s denial of his motion to

reconsider. We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Judge Marquez’s decision makes no mention of the Federal Youth

Corrections Act provision for discharging an offender’s probation. Therefore, the

district court’s finding that Judge Marquez did not intend to set aside Estrella-

Molina’s conviction was not clearly erroneous, and the district court did not err by

denying Estrella-Molina’s motion to clarify his sentence. See, e.g., United States v.

Dickie, 752 F.2d 1398, 1400 (9th Cir. 1985) (per curiam).

      The district court also did not err in denying Estrella-Molina’s petition for a

writ of coram nobis. To warrant issuance of the writ, an error must have been of

“the most fundamental character.” United States v. Riedl, 496 F.3d 1003, 1006

(9th Cir. 2007). In reviewing a district court’s denial of the writ, findings of fact

must be upheld unless they are clearly erroneous. Hirabayashi v. United States,

828 F.2d 591, 594 (9th Cir. 1987). As stated above, the district court did not err in

finding that Judge Marquez did not intend to set aside Estrella-Molina’s

conviction. Therefore, Estrella-Molina has not identified any error, let alone an

error of the most fundamental character.

      AFFIRMED.